DETAILED ACTION
1.	This office action is in response to communication filed on 02/11/2020. Claims 1-19 are pending on this application.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6 recites the limitation "the short side" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 14 recites the limitation "the long sides" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kato Pub. No.: 2014/0035793.

Regarding claim 2. The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further discloses wherein the base sheet 16 is a synthetic resin (paragraph 0096) having flexibility and insulation (paragraph 0096).
 Regarding claim 3. The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further discloses wherein the base sheet (50, 51) is one magnetic sheet selected from a ferrite sheet, a polymer sheet, a nano ribbon sheet, and an iron-based sheet (paragraph 0096).  
Regarding claim 4. The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further discloses wherein the first terminal sheet (11 sheet) is formed to be biased in a first short side 19direction (left vertical direction of 11) of the base sheet (50, 51) , and the second terminal sheet (21 sheet)  is formed to be biased in a second short side direction (right vertical direction)  of the base sheet (50, 51).  
Regarding claim 5. The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further disclose wherein one front radiation pattern (front radiation pattern of 10) of the plurality of front radiation patterns (10) has one end connected with the first terminal (21) and has the other end connected with the rear 
Regarding claim 6. The ring-shaped antenna of claim 1, wherein the plurality of front radiation patterns (radiation of 10) are disposed to be spaced apart from one another (space apart of 10), and are formed in a diagonal shape (diagonal connection of 10 through the layer of 50 and 51) having the inclination with the short side (left vertical direction of Fig. 1 and Fig. 2) of the base sheet (50, 51).  
Regarding claim 7. The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further discloses wherein one rear radiation pattern ( one radiation of 10) of the plurality of rear radiation patterns ( rear radiation patter of 10) has one end (one end of 10)  connected with the second terminal (20) and has the other end connected with the rear radiation pattern (other end radiation pattern of 10), and wherein the other rear radiation pattern (rear radiation pattern of 10)  have one end connected with the front radiation pattern (front radiation pattern of 10) and have the other end (other end of 10) connected with the other front radiation pattern (front radiation pattern of 10).  
Regarding claim 8.  The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further discloses wherein the plurality of rear radiation patterns (rear radiation of 10) are disposed to be spaced apart from one another (space apart of 10), and are formed in a straight shape parallel (straight shape parallel of 10) with the short side  (left vertical direction of Fig. 1 and Fig. 2) of the 20base sheet (50, 51).  
Regarding claim 9. The ring-shaped antenna of claim 1, Fig. 1 and Fig. 2 further discloses  wherein the antenna pattern (10)  is wound alternately around the front surface  (front surface of 50, 51) and the rear surface (rear surface of 50, 51) of the base sheet (50, 51).  
Regarding claim 10. Fig. 1 and Fig. 2 of Kato discloses A ring-shaped antenna (1), comprising: a base sheet (50, 51); a radiation wire (10) wound vertically around the base sheet (50, 51); and a terminal 
Regarding claim 11. The ring-shaped antenna of claim 10, Fig. 1 and Fig. 2 further discloses wherein the base sheet 16 is a synthetic resin (paragraph 0096) having flexibility and insulation (paragraph 0096).
Regarding claim 12. The ring-shaped antenna of claim 10, Fig. 1 and Fig. 2 further discloses wherein the base sheet (50, 51) is one magnetic sheet selected from a ferrite sheet, a polymer sheet, a nano ribbon sheet, and an iron-based sheet (paragraph 0096).  
Regarding claim 13. The ring-shaped antenna of claim 10, Fig. 1 and Fig. 2 further discloses wherein the radiation wire winds (10) the front surface (front surface of 50, 51) and the rear surface of the base sheet (rear surface of 50, 51), alternately, and portions (portions of 10) wound around the same surface (same surface of 50, 51) are spaced apart from one another (space apart of 10).  
Regarding claim 14. 21The ring-shaped antenna of claim 10, Fig. 1 and Fig. 2 further discloses wherein the radiation wire (10) is wound alternately around  (wound alternately around ofof 10) the long sides (horizontal sides of 50 and 51) of the base sheet (50, 51). 

7.	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Klemenz et al.  Pub. No.: 2012/0170781.
Regarding claim 15. Fig. 12 and 13 of Klemenzez et al. discloses an ear module (104), comprising: a housing (housing of 104); a coin-shaped battery (130; see Fig. 8) accommodated in the housing (housing of 104); and a ring-shaped antenna (112; see Fig. 8) disposed between the outer circumference of the coin- shaped battery (130) and the housing (housing of 104).  


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klemenz et al. as applied to claim 15 above, and further in view of Vorperian et al. Pub. No. 2014/0176060.
Klemenz et al. as applied to claim 15 above, Fig. 8 of Klemenz further comprising a circuit board (paragraph 0015) accommodated in the ring-shaped antenna (112), but does not disclose the circuit board disposed on the upper portion of the coin-shaped battery, wherein a terminal sheet of the ring-shaped antenna is connected to the circuit board.  
Figs. 1A-1C of Vorperian et al. discloses an hearing add device comprising (see Fig. 2-A and Fig. 2-B) a circuit board (62 PCB) accommodated in the ring-shaped antenna (see Fig. 3A), and  the circuit board  (62 PCB) disposed on the upper portion of the coin-shaped battery (80), wherein a terminal sheet of the ring-shaped antenna (206 in Fig. 3A)  is connected to the circuit board (62 PCB). 
Klemenz and Vorperian et al. are common subject matter of hearing device therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Vorperian et al. into Klemenz  for the purpose of providing the wireless communication between the power source and the hearing aid may be established via radio frequency communication, microwave communication, for example long-range line-of-sight via highly directional antennas, or short-range communication, or infrared (IR) short-range communication, for example from remote controls or via infrared data association (IRDA). The wireless .

10.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz et al. as applied to claim 15 above, by Kato Pub. No.: 2014/0035793.
Klemenz et al. as applied to claim 15 above does not discloses wherein the ring-shaped antenna comprises a base sheet; a first terminal sheet formed to extend from one side of the base sheet, and formed with a first terminal; a second terminal sheet formed to extend from one side of the base sheet, and formed with a second terminal; a plurality of front radiation patterns disposed to be spaced apart from one another on the front surface of the base sheet; and a plurality of rear radiation patterns disposed to be spaced apart from one 22another on the rear surface of the base sheet, and wherein the plurality of front radiation patterns and the plurality of rear radiation patterns form an antenna pattern connected through via holes to be wound in the vertical direction of the base sheet.  
Fig. 1 and Fig. 2 of Kato discloses a ring-shaped antenna (1), comprising: a base sheet (50,51); a first terminal sheet  (11 sheet) formed to extend from one side of the base sheet (50,51), and formed with a first terminal (11); a second terminal sheet (21 sheet) formed to extend from one side of the base sheet (50,51), and formed with a second terminal (21); a plurality of front radiation patterns ( front surface of 20, 10) disposed to be spaced apart from one another on the front surface (front surface of 51)  of the base sheet (50, 51); and a plurality of rear radiation patterns (rear radiation pattern of 10) disposed to be spaced apart from one another on the rear surface (rear surface of the base sheet 51) of the base sheet (50, 51), wherein the plurality of front radiation patterns ( front surface of 20, 10)   and the plurality of rear radiation patterns (rear radiation pattern of 10)  form an antenna pattern (1) connected through a via hole  (via hole of 10) to be wound in the vertical direction (16) of the base sheet (51).  


Regarding claim 18, Klemenz et al. as applied to claim 15 above does not disclose wherein the antenna module comprises a base sheet; a radiation wire wound vertically around the base sheet; and a terminal sheet formed with a first terminal and a second terminal contacting both ends of the base sheet, and having both ends of the radiation wire connected, respectively.  
Fig. 1 and Fig. 2 of Kato discloses a ring-shaped antenna (1) comprising and antenna module (10) comprises a base sheet (50,51); a radiation wire (10, 20) wound vertically around the base sheet (50, 51); and a terminal sheet (11) formed with a first terminal (11) and a second terminal (21)contacting both ends of the base sheet ( both ends of 50 and  51, and having both ends of the radiation wire (10, 20) connected, respectively.  
Klemenz and Kato are common subject matter of coil antenna therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Kato into Klemenzfor the purpose of providing magnetic flux density in a direction inclined to a winding axis of a coil antenna is significantly increased (paragraph 0011 of Klemenz).





11.	Claim 19 are rejected under 35 U.S.C. 103 as being unpatent0307904able overKlemenzet al. combined with Kato  as applied to claim 18 above, in further view of Polinske et al. Pub. No. 2014/0307904.
	Klemenz et al. combined with Kato as applied to claim 18 above does not disclose wherein the ring-shaped antenna (112 in Fig. 8 of Klemenz et al. as applied to claim 15) has both short sides spaced and opened.
	Fig. 1B of Polinske et al. discloses a hearing device comprising the ring-shaped antenna (Fig. 4) has both short sides spaced and opened (both short sides of 419 in Fig. 4 have spaced and opened).
KlemenzKato and Polinske et al are common subject matter of coil antenna for hearing device therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Polinske et al into Klemenz/Kato for the purpose of provides  a small size of modern hearing instruments with unique solutions to the problem of housing an antenna for the wireless links;  the antenna with the lower the power consumption of both the transmitter and receiver for a given link performance (paragraph 0006 of Polinske et al.) .








Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

01/04/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845